UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Delaware 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 8,106,325 shares of common stock were outstanding as of November 05, 2011. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Balance Sheet as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 1 Statements of Operations for the Three and Nine Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 3 Statements of Cash Flows for the Nine Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 Certifications Exhibit 31 - CEO Exhibit 31 - CFO Exhibit 32 - CEO Exhibit 32 - CFO table of contents PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements PREMIER ALLIANCE GROUP, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2010 (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Marketable securities Deferred tax asset – current portion Income tax receivable 0 Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT - at cost less accumulated depreciation OTHER ASSETS: Goodwill Intangible assets - net Investment in equity-method investee Investment in cost-method investee Cash surrender value of officers’ life insurance Deferred tax asset 0 0 Deposits and other assets Total other assets TOTAL ASSETS $ $ See Notes to Financial Statements 1 table of contents (Unaudited) September 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note payable $ $ Current portion of long-term debt Convertible debenture Derivative liability Accounts payable Accrued expenses Income taxes payable 0 0 Total current liabilities NONCURRENT LIABILITIES: Long term debt – net of current portion Deferred tax liability Total noncurrent liabilities COMMITMENTS AND CONTINGENCIES 0 0 STOCKHOLDERS' EQUITY: Class A convertible preferred stock, $.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding 0 0 Class B convertible preferred stock, $.001 par value, 2,000,000 shares authorized, 1,200,000 shares issued and outstanding Class C convertible preferred stock, $.001 par value, 2,500,000 shares authorized, 2,380,952 shares issued and outstanding 0 Common stock, $.001 par value, 45,000,000 shares authorized, 8,106,325 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Financial Statements 2 table of contents PREMIER ALLIANCE GROUP, INC. STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three months Three months Nine months Nine months ended ended ended ended Sept 30, 2011 Sept 30, 2010 Sept 30, 2011 Sept 30, 2010 NET REVENUE $ OPERATING EXPENSES: Cost of revenues Selling, general and administrative Depreciation Total operating expenses (LOSS) INCOME FROM OPERATIONS ) ) OTHER (EXPENSE) INCOME: Interest expense, net ) Loss on extinguishment ) Officers’ life insurance ) ) Equity in net (loss) income of equity-method investee ) Derivative (expense) income ) ) Other (expense) income ) Total other (expense)income ) NET (LOSS) INCOME BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT (EXPENSE) ) ) NET (LOSS) INCOME ) ) PREFERRED STOCK DIVIDENDS - - ) - DEEMED DIVIDEND ON PREFERRED STOCK - ) ) ) NET (LOSS) INCOME AVAILABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) Net (loss) income per share Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Weighted average number of shares Basic Diluted See Notes to Financial Statements 3 table of contents PREMIER ALLIANCE GROUP, INC. STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Amortization of debt discount Decrease (increase) of cash surrender value of officers’ life insurance ) Loss from change in value of derivatives Loss on extinguishment (Increase) decrease in Deferred income taxes ) Stock option / Warrant expense Stock issues for services Equity in (gain) loss of equity-method investee ) Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) Decrease in marketable securities (Increase) Decrease in prepaid expenses ) ) Decrease in deposits and other assets Increase in accounts payable Increase in accrued expenses (Increase) in income taxes receivable ) ) (Decrease) in income taxes payable 0 ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Acquisitions ) ) Purchases of property and equipment ) - Net cash used in investing activities ) ) Cash flows from financing activities: Additional paid in capital Common stock 40 Preferred stock Preferred stock dividends ) (Payments on)/ Proceeds from issuance of convertible debentures ) Net (payments)/Proceeds from long-term debt ) Net (payments)/Proceeds from line of credit ) Net cash provided by financing activities Net increase in cash Cash - beginning of period - Cash - end of period $ $ See Notes to Financial Statements 4 table of contents PREMIER ALLIANCE GROUP, INC. NOTES TO FINANCIAL STATEMENTS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Note 1 – Basis of Presentation: The accompanying unaudited interim financial statements of Premier Alliance Group, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2010 as reported in the 10-K have been omitted. Deemed dividends to preferred shareholders for the three and nine months ended September 30, 2010 have been revised to reflect the impact of a correction of an error in the determination of the value of deemed dividends on the issuance of preferred stock.This was properly recorded during the preparation of the financial statements for the year ended December 31, 2010.See Note 11 in our Annual Report on Form 10-K for additional information. Note 2 – Cash and Cash Equivalents: Cash equivalents consist of all highly liquid investments with an original maturity of three months or less.As a result of the Company's cash management system, checks issued but not presented to the banks for payment may create negative book cash balances.Such negative balances are included in accounts payable. Note 3– Business Combinations: On January 1, 2011, the Company purchased business from an individual and accounted for the transaction under the acquisition method.In consideration of the purchase, the Company agreed to pay (a) the sum of $90,000 in cash, and (b) 164,384 stock options with an exercise price of $1.00 and maturing in ten years.The Company paid $60,000 and delivered 82,192 options upon closing. Additional consideration will be paid on January 15, 2012, subject to certain conditions, as follows: If the purchased Unit of Premier achieves $2,000,000 in gross revenue in 2011 and has a minimum gross margin of 30%, an additional 82,192 stock options and $30,000 of cash will be paid.The Company also entered into employment agreements with the principal which included $20,000 for execution of a non-competition agreement.The employment agreements contain cash and stock option bonuses, and stock option incentives based on achieving certain target revenues.The estimated fair value of the total options to be issued in the deal of $23,554 5 table of contents was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 4.13%, an estimated volatility of 8.3% and no dividend yield.The total present value of all consideration expected to be paid as part of this agreement was $112,400 and has been recorded as a customer relationship intangible asset to be amortized over its expected useful life of four years. Note 4– Pro-Forma Financial Information: The following unaudited pro-forma data summarizes the results of operations for the three and nine months ended September 30, 2011 and 2010, as if the purchase of Intronic Solutions Group, LLC and Q5Group, Inc. had all been completed January 1, 2010.The pro-forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place on January 1, 2010. Three months ended September 30, 2010 Nine months ended September 30, 2010 Net revenues $ $ Operating income Net income per share - basic * ( 0.03 )* Net income per share - diluted * )* Three months ended September 30, 2011 Nine months ended September 30, 2011 Net revenues $ $ Operating (loss) ) ) Net (loss)per share – basic ) ) * Net (loss) per share- diluted ) ) * Revenue contributed for the three month period ended September 30, 2011 from the Intronic Solutions Group, LLC acquisition accounted for$555,458 with an operating loss before taxes of $30,871. Revenue contributed for the nine month period ended September 30, 2011 from the Intronic Solutions Group, LLC acquisition accounted for $2,315,814 with an operating loss before taxes of $262,126. Revenue contributed for the three month period ended September 30, 2011 from the Q5Group, Inc. acquisition accounted for $634,384 with operating income before taxes of $54,446.Revenue contributed for the nine month period ended September 30, 2011 from the Q5Group, Inc. acquisition accounted for $1,685,076 with an operating loss before taxes of $105,836. 6 table of contents As disclosed in Note 3, the company acquired business from an individual and there is no discreet financial information to include in the proforma results. * - accounts for a deemed dividend related to the preferred stock issuance, which increases the net loss. Note 5 – Series B Convertible Preferred Stock: On April 14, 2010, the Company designated 2,000,000 shares of its preferred stock as Series B Convertible Preferred Stock, $.001 par value per share (“Series B Preferred Stock”). The Series B Preferred Stock (a) is convertible into one share ofcommon stock, subject to certain adjustments, (b) pays 7% dividends per annum, payable annually in cash or shares of common stock, at the Company’s option, (c) is automatically converted into common stock should the price of the Company’s common stock exceed $2.50, and (d) for a period of one year from the issuance date provides full-ratchet anti-dilution provisions on issuances of securities at a price less than $0.70 per share of common stock, subject to certain exceptions. As of September 30, 2011, 1,200,000 shares of Series B Convertible Preferred stock have been issued. These shares of preferred stock were issued in conjunction with warrants. Dividends paid in the first quarter of 2011 on these shares totaled $44,429. Note 6 – Series C Convertible Preferred Stock: On March 1, 2011, and amended on March 3, 2011, the Company designated 2,500,000 shares of its preferred stock as Series C Convertible Preferred Stock, $.001 par value per share (“Series C Preferred Stock”), each share is priced at $2.10 and includes 3 warrants at an exercise price of $0.77 which expire in 5 years. The Series C Preferred Stock (a) is convertible into three shares ofcommon stock, subject to certain adjustments, (b) pays 7% dividends per annum, payable annually in cash or shares of common stock, at the Company’s option, (c) is automatically converted into common stock should the price of the Company’s common stock exceed $2.50 for 30 consecutive trading days. On March 3, 2011, the Company closed an offering of its securities to accredited investors.The Company sold 2,380,952 shares of Series C Preferred Stock and 7,142,856 warrants for gross proceeds of $5,000,000. In connection with the sale of these securities $650,000 was paid and 714,285 warrants were issued, with an exercise price of $0.77, to a registered broker.In addition a $100,000 advisory fee was paid and 360,000 warrants, with an exercise price of $0.77 were paid to a registered broker.The issuance of these preferred shares contained an embedded beneficial conversion feature and the intrinsic value of this feature of $1,665,292 was recorded as a deemed dividend to preferred shareholders. The 8,217,141 warrants issued in connection with the preferred stock contain full-ratchet anti-dilution provisions that require them to be recorded as a derivative instrument. The fair market value of the warrants at the issuance date of $1,511,954 was recorded as a derivative liability as a reduction to the additional paid in capital of $929,852 and as a corresponding deferred tax asset of $582,102.The derivative liability was adjusted to the fair market value of 7 table of contents the warrants at September 30, 2011, of $1,722,313, with the change in value during the three and nine months ended September 30, 2011of $110,110 and $210,359, respectively, being recorded as derivative expense on the statement of operations. Note 7 – Convertible Debenture: On May 21, 2010, the Company issued a 9% senior secured convertible debenture in the principal amount of $350,000 with an 8% original issue discount of $28,000 (the “Debenture”). Interest is payable monthly. Beginning January 2011, monthly principal payments of $17,500 are due. The remaining balance at November 2011 of $175,000 is due in full. The debenture is convertible at a conversion value of $0.70 per share. The Debenture was issued with 500,000 detachable warrants with an exercise price of $0.77 and expire in five years and contain full-ratchet and other standard anti-dilution protections. The Debenture is subordinate to the Company’s line of credit, and is secured by all the Company’s assets. In connection with the Debenture issuance, the Company issued the debenture holder 40,000 shares of common stock for $40 and paid a commitment fee of $20,000.Legal fees associated with the transaction totaled $18,000. The Company has accounted for these transactions in accordance with FASB ASC Topic 470-20 “Debt with Conversion and Other Options”. Due to the full-ratchet anti-dilution protection in the warrants, they are considered to be derivative instruments.As such, the fair market value of the warrants of $86,950 was recorded as a debt discount and as a derivative liability.Additional debt discounts included the original issue discount of $28,000, a commitment fee of $20,000, stock issue discount of $31,960, and a beneficial conversion feature of $183,090.The intrinsic value of the beneficial conversion feature was calculated as the difference between the fair value of the Debenture if converted on the commitment date and the effective conversion price as stated in the debenture. The discounts totaling $350,000 are being amortized under the interest method over the term of the debenture and being recorded as interest expense.During the three months ended September 30, 2011,$44,333 of interest expense related to this convertible debenture has been recorded, $137,248 of interest expense has been recorded for the nine months ended September 30, 2011. During the three months ended September 30, 2011 there were no conversion of debt to common stock. During the nine months ended September 30, 2011, $87,500 of the convertible debt was converted to common stock.On these conversions, expenses totaling $0 and $80,316 for the three and nine months ended September 30, 2011 were recorded in other income (expense). The derivative liability was adjusted to the fair market value of the warrants at September 30, 2011, of $97,150, with the change in value of $8,200 and $25,500 being recorded as derivative expense on the statement of operations for the three and nine months ended September 30, 2011. 8 table of contents Note 8 – Stock Options and Warrants: As discussed in Note 3, on January 1, 2011, the Board granted an aggregate of 82,192 incentive stock options under the 2008 Stock Incentive Plan to one employee.The options have no vesting schedule and are exercisable at $1.00 per share and the options expire in 2021. The options were granted as consideration for the purchase of customer accounts related to the employment contract of the individual hired.The estimated fair value of the options of $11,959 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 4.13%, an estimated volatility of 8.3% and no dividend yield. On June 1, 2011, the Board granted an aggregate of 150,000 incentive stock options under the 2008 Stock Incentive Plan to one executive employee.The options have no vesting schedule and are exercisable at $1.10 per share and the options expire in 2021. The estimated fair value of the options of $42,705 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 3.83%, an estimated volatility of 8.5% and no dividend yield. The following represents the activity under the stock incentive plan as of September 30, 2011 and changes during the year: Options Shares Weighted Average Exercise Price Outstanding at January 1, 2009 Expired Outstanding at January 1, 2010 Issued Outstanding at December 31, 2010 Issued Outstanding at March 31, 2011 Issued Outstanding at June 30, 2011 Issued 0 Outstanding at September 30, 2011 9 table of contents On March 3, 2011 the Board granted an aggregate of 240,000 warrants to a consultant for strategic consulting services.The warrants are exercisable at $0.77 and expire on March 3, 2016.The Company accounted for the issuance of the warrants in accordance with Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) 718 “Compensation-Stock Compensation” that requires the recognition of compensation expense in the financial statements based on the grant date fair value of the warrants.The estimated fair value of the warrants of $44,160 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 4.4%, an estimated volatility of 8.6% and no dividend yield. As discussed in Note 6, a total of 7,142,856 warrants were issued in the quarter ended March 31, 2011 with Class C convertible preferred stock. Additionally, 1,074,285 warrants were issued as commission on the sale of these securities. On May 2, 2011 the Board granted an aggregate of 50,000 warrants to an Investor Relations/Public Relations firm for strategic consulting services.The warrants are exercisable at $1.10 and expire on May 2, 2016.The Company accounted for the issuance of the warrants in accordance with FASB ASC 718 “Compensation-Stock Compensation” that requires the recognition of compensation expense in the financial statements based on the grant date fair value of the warrants.The estimated fair value of the warrants of $7,205 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 4.14%, an estimated volatility of 8.5% and no dividend yield. On June 1, 2011 the Board granted an aggregate of 33,000 warrants to a search firm for consulting services related to board members.The warrants are exercisable at $1.10 and expire on June 1, 2016.The Company accounted for the issuance of the warrants in accordance with FASB ASC 718 “Compensation-Stock Compensation” that requires the recognition of compensation expense in the financial statements based on the grant date fair value of the warrants.The estimated fair value of the warrants of $4,686 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 3.83%, an estimated volatility of 8.5% and no dividend yield. On June 10, 2011 the independent Board Members were compensated with an aggregate of 250,000 warrants, 50,000 to each member for joining the board.The warrants are exercisable at $1.05 and expire on June 10, 2016.The Company accounted for the issuance of the warrants in accordance with FASB ASC 718 “Compensation-Stock Compensation” that requires the recognition of compensation expense in the financial statements based on the grant date fair value of the warrants.The estimated fair value of the warrants of $39,500 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 3.87%, an estimated volatility of 8.6% and no dividend yield. On September 16, 2011 a new independent Board Member was added to the board and was compensated with an aggregate of 100,000 warrants for joining the board.The warrants are exercisable at $1.05 and expire on September 16, 2016.The Company accounted for the issuance of the warrants in accordance with FASB ASC 718 “Compensation-Stock Compensation” that requires the recognition of compensation expense in the financial statements 10 table of contents based on the grant date fair value of the warrants.The estimated fair value of the warrants of $320 was calculated using the Black-Scholes option valuation method with the following assumptions: a risk free interest rate of 2.97%, an estimated volatility of 8.6% and no dividend yield. The following represents the activity of warrants as of September 30, 2011 and changes during the year: Warrants Shares Weighted Average Exercise Price Outstanding at January 1, 2010 0 0 Issued Outstanding at December 31, 2010 Issued Outstanding at March 31, 2011 Issued Outstanding at June 30, 2011 Issued Outstanding at September 30, 2011 Note 9 – Related party transactions: During the three months ended September 30, 2011, the Company engaged two board members to provide additional consulting services related to merger and acquisition activity.These board members were compensated $100,000 for these services. Note 10 – Pending material transactions: On September 16, 2011, the Company executed a Letter of Intent to acquire all of the issued and outstanding stock of GreenHouse Holdings, Inc, (GHH) a Nevada corporation, and all of its subsidiaries in a merger.The transaction is subject to due diligence, execution of a definitive merger agreement and plan of merger, both boards’ approval and GHH shareholder approval. Note 11 - Subsequent events: The Company evaluated all events and transactions through November 10, 2011, the date we issued these financial statements. On November 2, 2011, the Company entered into a Secured Convertible Promissory Note where a bridge loan in the amount of $500,000 was loaned to GreenHouse Holdings.The Note is due April 30, 2012, and accrues interest at eight percent, compounded quarterly, and is payable at the maturity date.The Note is convertible into shares of Common Stock at the rate of 70% of the volume weighted average price for the twenty (20) trading days prior to the date a notice of conversion is given to the Company.The Note is secured by a general security interest in all of GreenHouse Holdings’ assets. 11 table of contents Item 2. Management’s Discussion and Analysis or Plan of Operation Certain information contained in this Form 10-Q includes forward-looking statements that reflect the Company’s current views with respect to future events and financial performance. Certain factors, such as unanticipated technological difficulties, changes in domestic and foreign economic, market and regulatory conditions, the inherent uncertainty of financial estimates and projections, instabilities arising from terrorist actions and responses thereto, and other considerations described in this report could cause actual results to differ materially from those in the forward-looking statements. We assume no obligation to update the matters discussed in this report. The following discussion should be read in conjunction with our financial statements and the related notes included in this Form 10-Q. Operations Our business consists of providing business consulting services to our customers. Our services began a transformation in 2005 from a pure technology focus to a business consulting focus which can encompass technology impact and effort.Our consulting team provides deep business knowledge which helps our customers drive key initiatives forward.Much of our expertise is focused on core areas of business processes used throughout the corporate world including: project management, business analysis, business consulting, and strategic consulting.Typical initiatives in which we provide expertise include compliance and regulatory, merger and acquisition, and business process reengineering efforts.With technology being such an integral part of business, many of our consultants possess solid knowledge and experience that encompasses technology and are typically well versed in the IT business-solution software development life cycle. A typical customer is an organization with complex business processes, large amounts of data to manage, and changing business requirements.We promote our services through our three delivery channels, our GRC (Governance, Risk and Compliance), BP&T (Business Performance and Technology), and F&A (Finance and Accounting) practice areas.These divisions operate as one from an accounting and overall management perspective; however they are differentiated from a marketing and customer presentation perspective only.Management reviews and oversees the divisions as one combined entity, utilizes resources across both areas, and makes operational assessments and plans together.In light of this, Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 280 “Segment Reporting” does not require separate financial reporting and the two channels are consolidated in all financial report presentations. 12 table of contents Advisory services are provided by our Knowledge Based Experts within our core areas of expertise:Governance, Risk, and Compliance (GRC),Business Performance & Technology (BP&T) andFinance & Accounting (F&A).Advisory engagements within this realm include: 1) GRC efforts with enterprise risk management, control and governance frameworks, internal audit services, regulatory and compliance, 2) BP&T efforts with systems planning, organizational effectiveness, business process re-engineering, workflow analysis, and 3) F&A efforts with financial reporting and financial advisory services. Engagements are typically structured in a Statement of Work and can be billed on fixed fee / delivery based arrangements or on a time-and-materials basis for all work performed. We are focused on providing Knowledge Based Expertise (KBE) and because of the expertise involved and the complexity of a typical initiative, customers seeking such services from us typically engage us on strategic or high priority initiatives. Consulting services are provided across a broad range of knowledge, skills and expertise including project management, systems implementation and architecture, information management, business intelligence, business expertise and analysis. We recruit, retain, manage, and provide to our clients skilled business, technical, financial and accounting expertise to help lead and train our customers or supplement their knowledge requirements. In these engagements we typically bill our customers on a time-and-materials basis for all work performed. Because of the expertise involved and the complexity of a typical initiative, many customers seeking such services from us commit to long-term engagements that are usually a minimum of 9 months in which our consultants work on site at customer facilities under the daily direction of the customer management. Summary Our focus is to provide subject matter expertise through our consulting team in a variety of ways that continue to help our clients navigate the changing business climate they must deal with.Our approach is built 100% around our people - it is about knowledge, expertise and execution.We have a focus on building our knowledge practices with talent in core areas we feel offer opportunity: compliance and regulatory, mergers and acquisitions, business process reengineering/analysis, and finance & accounting.Our recruiting and sales organization work with customers closely - a consultative approach - to understand the business direction, initiatives or issues they are dealing with.It is our focus to then provide subject matter experts that can bring the expertise and knowledge to the client to allow for successful efforts.If, as we expect, we continue to grow and attract specialized expertise in our focused areas of discipline, we will continue to be recognized as a value add partner for existing customers, add new customers, and will identify new opportunities to provide additional value add services to our customers. Our typical customers cross many spectrums, including Fortune 500 companies (including AIG, Lincoln Financial Group, Duke Power, Bank of America, and Wells Fargo), biotech early stage companies, utility customers, established software and technology based firms among others.They all share a trait where because of various change elements they continually seek expertise and knowledge in areas such as GRC, project management, business process and improvement, business consulting, finance and accounting. 13 table of contents Results of Operations Net revenue for the three months ended September 30, 2011 was $4,604,000, a decrease of 3.6%, compared to $4,779,000 for the same period in 2010.For the 2011 year-to-date period revenue was $13,652,000 compared to $11,627,000 for the 2010 year-to-date period, an increaseof 17.4%.The year-to-date increase reflects the addition of four months of revenues from the ISG acquisition, and eight months of revenues from the Q5Group acquisition, as compared to last year. Cost of revenues, defined as all costs for billable staff were $3,361,000 or 73.0% of revenue for the three months ended September 30, 2011, as compared to $3,583,000 or 74.9% of revenue for the same period in 2010. For the 2011 year-to-date period costs were 74.1% of revenue, and for the 2010 year-to-date period costs were 76.9% of revenue. General and administrative (G&A) expenses were $1,476,000 or 32.2% of revenue for the three months ended in September 30, 2011, as compared to $1,056,000 or 22.1% for the same period in 2010.For the 2011 year-to-date period it was 32.3% as compared to 21.6% for the 2010 year-to-date period. For 2010 a non-cash charge for stock option (warrants) expenses issued to a firm for M&A consulting services, of $47,805 was incurred.For 2011 G&A expenses included $709,000 of expenses related to M&A, (legal, accounting, transaction costs) and funding activity (broker, legal, accounting, board fees).In addition one time expenses related to a marketing, branding, and public relations effort were incurred totaling $160,000 year-to-date.Overhead wages increased 67% via the 2 acquisitions completed in 2010.Other G&A expenses were mostly comparable as costs were managed effectively on many items including rent, travel, recruiting, and standard professional services (accounting, legal, consulting), and meals and entertainment. Redundant duplicate charges from the acquisitions are being eliminated or phased out while cost controls have been put in place for new parts of the organization. Operating loss for the three months ended in September 30, 2011, was $239,000 as compared to income of $138,000 for the same period in 2010.For the 2011 year-to-date period, the operating losswas $871,000 compared to income of $168,000 for the 2010 year-to-date period.The operating loss in 2011 is primarily attributed to one time merger costs associated with the acquisition strategy: including legal, accounting, funding, consulting costs, and board expenses, exceeding $700,000 thru September 30, 2011. Other income and expense for the three months ended September 30, 2011 resulted in an expense of $261,000 as compared to an expense of $36,000 for the same period in 2010. For the 2011 year-to-date period, the other income and expense resulted in an expense of $557,000 compared to an expense of $116,000 for the 2010 year-to-date period.The loss in 2011 was primarily attributable to the following book charges: $81,929 for a decrease in the value of officer’s life insurance policies, $235,859 for derivative expense related to warrants, $137,248 recorded as interest expense–debt discount related to convertible debentures, and $80,316 recorded as a loss on extinguishment related to conversion of portions of the convertible debenture. 14 table of contents The effective income tax expense for the first nine months of 2011 is 33% compared to an effective income tax expense of 38% for the same period in 2010. The change in rate is a direct result of permanent differences of officer’s life insurance, and derivative expense. Net loss for the three months ended in September 30, 2011, was $337,000 or $.04 per diluted share, compared with net income of $85,000 for the same period in 2010, or $.01 per diluted share. For the 2011 year-to-date period the net loss was $952,000 or $.33 per diluted common share, compared to net income of $33,000 or ($.03) per common share, based on recording of the deemed dividend,for the 2010 year-to-date period. Dividend No dividend for common stock has been declared as of September 30, 2011, and the Company does not anticipate declaring dividends in the future. Critical Accounting Policies Revenue Recognition The Company follows the guidance of the Securities and Exchange Commission’s Staff Accounting Bulletin No. 104 for revenue recognition.In general, the Company records revenue when persuasive evidence of any agreement exists, services have been rendered, and collectibility is reasonably assured, therefore, revenue is recognized when the Company invoices customers for completed services at contracted rates and terms. Income Taxes We make certain estimates and judgments in determining income tax expense for financial statement purposes. These estimates and judgments occur in calculating tax credits, tax benefits, and deductions that arise from differences in the timing of recognition of revenue and expense for tax and financial-statement purposes. We assess the likelihood that we will be able to recover deferred tax assets. If recovery is unlikely, we must increase the provision for taxes by recording a valuation allowance against theestimated deferred tax assets that will not ultimately be recoverable. As of September 30, 2011, we believed that all of the deferred tax assets recorded on our balance sheet would ultimately be recovered. However, should there be a change in our ability to recover our deferred tax assets,our tax provision would increase in the period in which we determine that the recovery is unlikely. 15 table of contents Financial Condition and Liquidity As of September 30, 2011, we had cash and cash equivalents of $3,982,000 representing an increase of $3,477,000 from September 30, 2010. Net working capital at September 30, 2011, was $3,179,000, as compared to $584,000 on September 30, 2010. Current assets at September 30, 2011, were $7,610,000. We had noncurrent liabilities of $66,000. Shareholders’ equity as of September 30, 2011, was $7,151,000, which represented 61% of total assets. During the nine months ended September 30, 2011, the net cash used by operating activities was $196,000 and was primarily a result of increases in accounts receivable of $143,000, income taxes receivable of $266,000, net deferred tax assets of $221,000, prepaid expenses and other current assets of $72,000 offset by depreciation and amortization of $259,000, issuance of stock options and warrants for services of $139,000, decreases in deposits of $9,200, cash surrender value of officers’ life of $82,000 and increases of accounts payable of $429,000, accrued expenses of $213,000, a change in value of derivatives of $236,000 and loss on extinguishment of $80,000. Cash flows from investing activities used for the nine months ended September 30, 2011 was $76,000 and were primarily a result of upfront cash of $60,000 for the purchase of business from an individual and purchase of fixed assets for $16,000. Financing activities provided $3,849,000 of cash for the nine months ended September 30, 2011. Of that increase, $4,200,000 was the net result of shares of Series C Preferred Stock sold. This was offset by the repayment of our revolving line of credit of $86,000, payment of dividends of $44,000, payment of $70,000 toward principal of the convertible debentures and net payments on long-term debt of $166,000. 16 table of contents Outlook Major trends that we must deal with involve the following:1) consolidation of customer’s primary vendor lists for all types of professional services and 2) customers are differentiating between the service firms that provide commodity based services and those that provide value added services. Premier must ensure our services are focused and delivered as knowledge based expertise, hence recognized as value add capabilities versus a commodity service where price is the only differentiator. Premier Alliance Group is addressing these trends from two perspectives.First we have laid the foundation and made a shift of our core services from a pure technology focus to a complete business consulting focus.This shift is focused on specific areas where we believe Knowledge Based Expertise is, and will be, a key driver for customers.By building our capabilities, expertise and knowledge in these focused areas customers will engage us on strategic and key initiatives. Secondly we are working to diversify and enhance our business model geographically as well as in our service offerings.This will allow us to expand our internal skills and capabilities as well as reach other markets more effectively. By providing key business consulting skills and establishing internal “subject matter groups of knowledge” we will be better positioned to advise and consult with customers on a strategic basis.Our growth focus encompasses organic growth as well as merger and acquisition strategies.We have retooled our sales and recruiting efforts to increase our focus on key business consulting services. Key initiatives have been to attract specific talent to our consulting team and to target efforts that require (1) more specialized process skills: project management, business analysis, and process reengineering and (2) specialized business skills such as: regulatory and compliance, merger knowledge, and financial expertise.We see these areas as growth areas in the future. These types of customer based initiatives will allow us to separate ourselves from the “general” vendor perspective and allow us to be a strategic partner, increasing opportunity and long term viability. Our top priority is to broaden the range of services and capabilities we offer by building “areas of business expertise” and at the same time build a more geographically diverse client base. We believe that achieving this goal will continue to require a combination of merger activity and organic growth. This will in part depend on continued improvement in the U.S. business market. Off-Balance-Sheet Arrangements As of September 30, 2011, and during the prior three months then ended, there were no other transactions, agreements or other contractual arrangements to which an unconsolidated entity was a party under which we (1)had any direct or contingent obligation under a guarantee contract, derivative instrument, or variable interest in the unconsolidated entity, or (2)had a retained or contingent interest in assets transferred to the unconsolidated entity. 17 table of contents Item 3. Quantitative and Qualitative Disclosures About Market Risk The Company’s primary market risk exposures consist of interest rate risk associated with variable rate borrowings and investment market fluctuation impact on long term assets.Management believes that interest rate fluctuations will not have a material impact on Premier’s results of operations. Market fluctuation provides investment gain or loss on variable life insurance policies (managed by Metropolitan Life).The policies are long term assets which contribute to the financial stability of the company and can impact funding and loan capability. Interest Rate Risks At September 30, 2011, the Company had an outstanding balance of $253,000 under its revolving credit agreement. Interest on borrowings under the facilities are based on the daily LIBOR rate plus a 2.75% margin, and no less than 4%. Daily average borrowings for the 2011 third quarter were $177,422. Market fluctuation impact on assets For the three months ending September 30, 2011, the valuation of the Variable Life Insurance policieshad an investment loss of $89,844. Equity Market Risks The trading price of our common stock has been and is likely to continue to be volatile and could be subject to wide fluctuations. Such fluctuations could impact our decision or ability to utilize the equity markets as a potential source of our funding needs in the future. Item 4T. Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the" Exchange Act"), the Company's management, with the participation of the Company's Chief Executive Officer ("CEO") and Principal Financial Officer, evaluated the effectiveness of the Company's disclosure controls and procedures as of the end of the period covered by this report in reaching a reasonable level of assurance that the information required to be disclosed by the Company in the reports that it files with the Securities and Exchange Commission (“SEC”) is recorded, processed, summarized and reported within the time period specified in the SEC's rules and forms.Based upon that evaluation, the CEO and Principal Financial Officer concluded that the Company's disclosure controls and procedures are effective as of the end of the period covered by this report. As required by Exchange Act Rule 13a-15(d), the Company's management, including the Chief Executive Officer and Principal Financial Officer, conducted an evaluation of the Company's internal control over financial reporting to determine whether any changes occurred during the fiscal quarter ended September 30, 2011 that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. Based on that evaluation, there has been no change in our internal control over financial reporting during the quarter ended September 30, 2011. 18 table of contents PART II OTHER INFORMATION Item 1. Legal Proceedings None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Other than those previously reported on Form 8-K, the following unregistered securities were sold during the period ended September 30, 2011: On January 1, 2011, the Company issued 82,192 incentive stock options under the 2008 Stock Incentive Plan to one employee.The options have no vesting schedule, are exercisable at $1.00 per share, and expire in 2021. The options were granted pursuant to the purchase of customer accounts relating to the employment contract of the individual hired. On May 2, 2011 the Company issued an aggregate of 50,000 warrants to an IR/PR firm for strategic consulting services.The warrants are exercisable at $1.10 and expire on May 2, 2016. On June 1, 2011, the Company issued an aggregate of 150,000 incentive stock options under the 2008 Stock Incentive Plan to one executive employee.The options have no vesting schedule, are exercisable at $1.10 per share, and expire in 2021. On June 1, 2011 the Company issued an aggregate of 33,000 warrants to a search firm for consulting services related to board members.The warrants are exercisable at $1.10 and expire on June 1, 2016. On June 10, 2011 the Company issued an aggregate of 250,000 warrants to independent board members. Each independent director received 50,000 warrants for joining the board.The warrants are exercisable at $1.05 and expire on June 10, 2016. On September 16, 2011 the Company issued 100,000 warrants to an independent board member for joining the board in a strategic board role.The warrants are exercisable at $1.05 and expire on September 16, 2016 All of the foregoing transactions were conducted pursuant to the exemption from registration provided by Section 4(2) of the Securities Act of 1933. Item 3. Defaults Upon Senior Securities None. Item 4. [Removed and Reserved.] Item 5. Other Information None 19 table of contents Item 6. Exhibits Certification of Principal Executive and Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sec. 1350). Written Statement of Chief Executive and Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350). 20 table of contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PREMIER ALLIANCE GROUP, INC. (Registrant) DATE: November 14, 2011 By: /s/ Mark S. Elliott Mark S. Elliott President (Chief Executive Officer) DATE: November 14, 2011 By: /s/ Larry W. Brumfield Larry W. Brumfield Chief Financial Officer 21
